
	
		II
		111th CONGRESS
		2d Session
		S. 3142
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 18, 2010
			Mr. Lautenberg (for
			 himself and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize the Secretary of Education to
		  make grants to support fire safety education programs on college campuses.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Campus Fire Safety Education Act of
			 2010.
		2.PurposeThe purpose of this Act is to help provide
			 fire safety education and training to students attending institutions of higher
			 education.
		3.Establishment of the campus fire safety
			 education competitive grant program
			(a)Authorization of Grant
			 ProgramFrom the amounts
			 appropriated under section 7, the Secretary, in consultation with the
			 Administrator, shall establish a grant program to award grants, on a
			 competitive basis, to eligible entities for—
				(1)initiating, expanding, or improving fire
			 safety education programs at institutions of higher education; and
				(2)increasing fire safety awareness among
			 students enrolled at such institutions, including students living in off-campus
			 housing.
				(b)ApplicationTo seek a grant under this Act, an eligible
			 entity shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require.
			(c)Selection PriorityIn making grants under this Act, the
			 Secretary shall give priority to eligible entities that plan to use grant funds
			 received under this Act to initiate, expand, or improve fire safety education
			 programs that include educational material specifically prepared for students
			 with physical, sensory, or cognitive disabilities.
			(d)Grant periodGrants under this Act shall be awarded for
			 not longer than a 2-year period, and may be renewed for an additional 2-year
			 period, at the Secretary’s discretion.
			(e)Grant sizeThe Secretary shall ensure that grants
			 awarded under this Act are of sufficient size and scope to enable grantees to
			 carry out all required activities and otherwise meet the purpose of this Act,
			 except that an eligible entity may not be awarded more than $250,000 per fiscal
			 year under this Act.
			(f)Matching requirementAn eligible entity receiving a grant under
			 this Act shall provide non-Federal matching funds in an amount equal to not
			 less than 25 percent of the costs of the activities for which assistance is
			 sought. Such non-Federal matching funds may be in cash or in kind.
			(g)Supplement not supplantFunds made available under this Act shall
			 be used to supplement, not supplant, other Federal, State, or private funds
			 that would otherwise be expended to carry out fire safety education
			 programs.
			4.Required uses of funds
			(a)Required Uses of FundsAn eligible entity receiving a grant under
			 this Act shall use grant funds to initiate, expand, or improve a fire safety
			 education program that—
				(1)in the case of an eligible entity that is
			 an institution of higher education, reaches, to the extent practicable, all
			 students enrolled in the institution of higher education, including students
			 living on-campus and off-campus;
				(2)is carried out in a manner to ensure
			 maximum exposure to, increased awareness of, and effectuate change in behavior
			 with respect to fire safety by students through—
					(A)conducting outreach to students at a
			 minimum of twice per academic year (at the beginning of the fall and spring
			 semesters, or the equivalent); and
					(B)measures that provide fire safety
			 information to any student upon the request of the student;
					(3)includes minimum instruction with respect
			 to—
					(A)awareness of fire behavior;
					(B)mechanisms of fire injury and death;
					(C)common ignition scenarios;
					(D)fire safety systems such as automatic fire
			 sprinklers;
					(E)fire alarms;
					(F)fire extinguishers; and
					(G)importance of means of egress; and
					(4)includes a mechanism for carrying out the
			 evaluations described in subsection (b).
				(b)EvaluationsNot later than 6 months after the end of an
			 eligible entity’s grant period, the eligible entity shall—
				(1)conduct an evaluation on the effectiveness
			 of the program carried out by the entity in increasing awareness or improving
			 fire safety behavior at such entity; and
				(2)prepare and submit to the Secretary a
			 report on the results of the evaluation conducted by the entity.
				5.Reports
			(a)Report to CongressNot later than 12 months after the date of
			 receipt of the first report submitted pursuant to section 4(b)(2) and annually
			 thereafter, the Secretary shall provide to Congress a report that includes the
			 following:
				(1)The number and types of eligible entities
			 receiving assistance under this Act.
				(2)The fire safety education programs being
			 implemented with assistance under this Act and the costs of such
			 programs.
				(3)Any other information determined by the
			 Secretary to be useful in evaluating the overall effectiveness of the program
			 established under this Act in improving the fire safety knowledge of college
			 students.
				(b)Best Practices reportThe Secretary, in consultation with the
			 Administrator, shall use the information provided under subsection (a) to
			 publish a report of best practices for initiating, expanding, or improving fire
			 safety education programs that shall be made available to all institutions of
			 higher education and other interested parties.
			6.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the United States Fire Administration of the Federal
			 Emergency Management Agency.
			(2)Fire safety education programThe term fire safety education
			 program means a program that provides fire safety and prevention
			 activities.
			(3)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given to such
			 term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001).
			(4)Eligible entityThe term eligible entity
			 means either of the following:
				(A)An institution of higher education,
			 including an institution of higher education in a collaborative partnership
			 with—
					(i)a nonprofit or fire safety
			 organization;
					(ii)a public safety department; or
					(iii)a social fraternity or sorority exempt from
			 taxation under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C.
			 501(a)), the active membership of which consists primarily of students in
			 attendance at the institution of higher education.
					(B)A consortium of institutions of higher
			 education located in the same State.
				(5)SecretaryThe term Secretary means the
			 Secretary of Education.
			7.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this Act $25,000,000 for each of
			 fiscal years 2011 through 2015.
		
